Citation Nr: 1542142	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity.

2.  Entitlement to service connection for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2011 rating decision that was issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for bilateral varicose veins of the lower extremities.  An additional VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

The Veteran's service treatment records (STR) are negative for any diagnosis of varicose veins.  A service treatment record dated in January 1968 reflects a complaint of leg pain and tightening after running or marching.  The Veteran was prescribed an antispasmodic and an analgesic balm.  The Veteran underwent a VA examination in June 2012 and an opinion was provided in April 2013.  The medical examiner opined that it was less likely as not that the Veteran's varicose veins were caused or aggravated by service.  In part, the examiner relied on the findings that there has been no evidence of a diagnosis in the claims file until 2011.  However, the Veteran provided a statement signed in July 2013 from a private physician indicating that the Veteran has been treated for varicose veins by that physician since 1988.  The same physician indicated that in 2005 he "forbade [the Veteran] from prolonged standing at work."  Also, the claims file includes lay statements that assert the Veteran had varicose veins prior to service.  Since the evidence raises the possibility that the Veteran began experiencing varicose veins much earlier than considered by the earlier examiner another examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed bilateral varicose veins of the lower extremities.

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.

After reviewing the record, considering the Veteran's contentions, and examining the Veteran, the examiner should address the following questions:

a.  Was any current varicose vein disorder of the lower extremities present during the Veteran's period of active duty service?  The examiner should specifically address whether the complaints in January 1968 of leg pain and tightening were indicative of the presence of varicose veins.  

b.  If varicose veins were present during service, did the varicose veins clearly and unmistakably pre-exist the Veteran's entry into active duty?  The examiner should specifically address the July 2013 statement from the private physician indicating the Veteran was treated for a problem since 1988 and the lay statements that the Veteran had varicose veins prior to service.

c.  If there was a preexisting bilateral varicose vein condition of the lower extremities, is there clear and unmistakable evidence that any pre-existing varicose veins did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  If there was an increase in severity of any pre-existing varicose veins during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

d.  If there was no preexisting bilateral varicose vein condition of the lower extremities, is it at least as likely as not that the disability had its onset in service?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




